Case 8:15-cv-02034-JVS-JCG Document 859-11 Filed 10/28/19 Page 1 of 4 Page ID
                                 #:65348




                         EXHIBIT 8




                       DECLARATION OF JENNIFER FERNANDES             EXHIBIT 8
        Case 8:15-cv-02034-JVS-JCG Document 859-11 Filed 10/28/19 Page 2 of 4 Page ID
                                         #:65349
Jennifer Fernandes

From:                  Jim Buc
Sent:                  Wednesday, August 21, 2019 10:27 AM
To:                    Jennifer Fernandes; Peter Arhangelsky
Cc:                    'Char Carlberg'; maryannbuc@aol.com
Subject:               MaryAnn Buc revised declaration


Hello Jennifer,

Time is of the essence to get these completed declarations in your hands, that is understood. My wife spoke into her
phone to produce the below declaration. She sent it to me to format for her but I feel you all might prefer to be the ones
to tweak it your way. I'll try and get mine over today as well.

Jim

‐‐‐‐‐Original Message‐‐‐‐‐
From: MaryAnn Buc [mailto:maryannbuc@aol.com]
Sent: Tuesday, August 20, 2019 11:56 PM
To: Jimmy Buc; Char Carlberg
Subject: Insert after I MaryAnn Buc........,,

This is really long. The Atty can edit out anywhere they would like, to shorten it.
This is my words they can shrink it. Sorry for any typos I’ve been talking into my phone


Insert after I MaryAnn Buc........,,

I have known Trycia Carlberg since she was born. My deceased brother‐in‐law Duane Carlberg and Trycias father, Kenny
are brothers. Trycia called me her aunt.

Trycia would introduce my husband Jim and I as her Uncle and Aunt.

Jim and I ran a foundation, Don’t Worry Be Happy shirts , in which Trycia was a board member and participant in
fundraisers and events .

Trycia was very proud and would not accept money or support from anyone. Not only was Trycia extremely moral but
she was very proud. We had to talk her into accepting help as people began purchasing shirts and giving donations on
her behalf.
Trycia house and dog sat for a living in her last years as she was unable to dance anymore. She had a room specified as
“hers”
in many peoples homes that she dog and house sat at, including ours.
Trycia house and dog sat for a lot of people, including the Ferrells and their dog Lola.

Trycia brought me a Angel statue on December 14, 2011 as my Christmas gift since she was going to be at her moms in
San Clemente that week Christmas/ New Years . I remember this date because we were leaving for Georgia for my son
Nicolas’s graduation from Army training. Trycia was watching our dog who was paralyzed and going to be leaving the
same day we got back from GA, as she would be staying at her moms for holidays



                                                               1
                                         DECLARATION OF JENNIFER FERNANDES                               EXHIBIT 8
       Case 8:15-cv-02034-JVS-JCG Document 859-11 Filed 10/28/19 Page 3 of 4 Page ID
                                        #:65350
I also spoke to her on Christmas Eve and Christmas when she was at her mothers house. On speaker phone, I wished
Kenny, Char, and Chad all a Merry Christmas!!

Trycia had been sick and had many surgeries, treatments and appointments over her 6+ year battle with cancer.
Trycia had many close friends and family who were always there to support and help her.

Trycias primary caregiver throughout the years was always her mother, Char, From the beginning stages of cancer, in
between surgeries and treatments , every surgery, ups and downs in life and ultimately at the end of Trycias cancer
journey.

My husband, Jim took Trycia to many of her doctors/chemo appointments in 2011 and 2012 at Kaiser LA and Finally
switched her over to the Kaiser in Irvine, closer to her moms house.

I personally took Trycia to her naturalpath doctors appointments in 2011 and 2012.
He did talk to her about her eating habits and cutting out sugar. He spoke to her of relieving stress.
Trycia discussed that she was under great stress at the Ferrell‘s house to perform selling Arbonne and Scott had asked
her to participate in a couple of suits she told me she felt morally unethical to participate in.
Pressure and stress was growing with her staying at the Ferrell’s home. She was getting weaker and weaker.

We talked in great detail about the Ferrell’s suggestions and she told me she declined participating in both Arbonne and
any lawsuit.
Trycia have a cosmetic company that failed And Arbonne reminded her too much of that part of her life that she didn’t
want to repeat. Trycia told me that felt like she was letting them down or being ungrateful but she had to be true to
herself by declining.

Further knowledge of these suits came when Trycia showed Jim and I on one around March 10, 2012 at a party at the
Ferrell’s house, Scott’s office. His chair had products scattered all around on the floor. She explained that scott would
find something wrong with the products packaging / description and would file a class action suit.
Trycia explained that this is what she decline from participating in.

I have known Trycia since she was a little girl and I know that this was against her moral upbringing and present day
beliefs.
She knew that nothing was a sure thing in life.
I listened to Trycia talk a great amount about how she felt and why she felt she got cancer.
She absolutely knew and believe that nothing was a sure thing. it was more something internal in her causing the
disease .
I never heard her mention that she took any type of silver. And I know for a fact that she had never taken silver in the
years 2010,2011 or 2012 as She was unable to purchase any of her meds or supplements. they were all paid for through
the DWBH foundation.


Below are Trycia’s words from her blog on August 23, 2010. Trycia knew there was more to her healing than just taking
something. she never would have put fault on any person or company for her cancer or not healing ger.

“However, I DO believe there IS a cure and the "cure" is up to the patient. The patient needs to find a complete balance
in life. Body/mind/spirit. It takes a great deal of hard work, emotional healing, GOD, belief, trust, perservearance, goal
setting, some modern medicine....BUT, an overall change of attitude, lifestyle, diet, habits, healing old pains, etc etc. “

Trycia had joked about feeling like Rapunzel at the Ferrell‘s home. Most days she was unable to even leave the guest
room to go upstairs and Eat, watch the sunset or look at the beautiful view.
Trycia lost a great deal of weight not eating the last few weeks she was at the Ferrell home. My husband and I noticed
how frail she was but it seem to go unnoticed by the Ferrell’s.

                                                             2
                                         DECLARATION OF JENNIFER FERNANDES                                 EXHIBIT 8
      Case 8:15-cv-02034-JVS-JCG Document 859-11 Filed 10/28/19 Page 4 of 4 Page ID
                                       #:65351
We tried getting her to the doctors but she didn’t go.

She was finally able to pack up her bag that she took from house to house, get in her car and go to a housesitting job.
There she called her mom, told her that she was starving and please bring me food.

Trycia love pets and took her job house and dog sitting very serious. She wouldn’t leave the dogs until the owners were
on their way back. Char was finally able to get Trycia to go back home where once again Char took care of her until her
passing.



Sent from my iPhone




                                                            3
                                        DECLARATION OF JENNIFER FERNANDES                                EXHIBIT 8
